Citation Nr: 1548902	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied service connection for bilateral hearing loss. 

In February 2009, the Veteran testified during a hearing before RO personnel. 

In December 2012 the Veteran testified during a Travel Board hearing before the undersigned at the RO.

In June 2013, the Board remanded this matter for additional development. That development was accomplished, and the matter was returned to the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss disability cannot be satisfactorily disassociated from service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, a bilateral sensorineural hearing loss disability was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the fully favorable decision as to the issue of service connection for a bilateral hearing loss disability, no further discussion of compliance with VA's duty to notify and assist as to the issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as other organic disease of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). The disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability related to acoustic trauma during service in Vietnam. 

The Veteran has been diagnosed with a bilateral hearing loss disability for VA purposes, most recently in an August 2013 VA audiological examination. The Veteran was also diagnosed with bilateral hearing loss in a May 2008 VA audiological examination and initially in a May 2007 audiometric test.  As such, the Veteran currently has a bilateral hearing loss disability, current disability.  

Turning to the second element, the Veteran has stated that the disability had its onset during his period of service in Vietnam. The Veteran's DD form 214 indicates that he was a wireman. His service personnel records show that he was stationed in Vietnam from March 1967 to August 1968. He testified that he was exposed to acoustic trauma from an artillery unit firing over a bunker. He testified that his unit supplied and took over duties of the 1st Infantry, when the 1st Infantry was out in the field. The Veteran testified that, during the Tet Offensive he was on bunker guard with five other men when the perimeter was being overrun. Those in the bunker started rapid firing M 16's, two men in the bunker were killed. The artillery unit pulled a tank up behind the bunker, and shot over the bunker. The Veteran testified that it sounded like an airplane coming in the bunker, and dirt was knocking down on them. After seven or eight rounds over the bunker, the tank was moved away. The Veteran testified that, the next morning, none of the men who were in the bunker could hear. He testified that their ears rang and buzzed for a couple of days. He testified that he did not worry when his hearing loss became worse over the years, until he had a stroke and required hearing aids. The Veteran also testified that he lost a couple of employment opportunities in the late 1970's and early 1980's because he could not pass a hearing test. He is competent to testify on factual matters of which he has firsthand knowledge. Washington v. Nicholson, 19 Vet App 362, 368 (2005).

Following the Board hearing, the Board remanded this matter in part to obtain the Veteran's service personnel records. These were added to the record in July 2013. They show he served in Vietnam as stated above and also indicate he served as a wireman with the 595th Signal Company in Vietnam. They also show that, following his return stateside after Vietnam, he was chronically AWOL and did time in the stockade. Nonetheless, he was discharged with the benefits of an honorable discharge.

As the Veteran's assignment in Vietnam resulted in noise exposure, based on his testimony as well as his SPRs which are generally consistent with his account, the Board finds an in-service event, injury or disease has been shown.

Finally, the Veteran has asserted in his testimony that his hearing loss has been persistent since his service in Vietnam, and specifically since the aforementioned incident, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App at 374. Overall, although the Veteran went AWOL on several instances following his return from Vietnam, for a total of approximately 144 days total, the evidence of record, and his demeanor at the Board hearing, does not persuade the Board to find him lacking in credibility as to this assertion. 

Turning to the medical evidence, in May 2008, a VA audiologist opined that the configuration of the Veteran's hearing loss was consistent with presbycusis, aging process. However, the claims file was not provided for review at the time, and no opinion had been requested. VA obtained medical opinions concerning hearing loss in December 2011 and August 2013. In December 2011, the examiner indicated that hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in active service. The audiologist had reviewed the claims file, and reasoned that both the enlistment physical and discharge physical indicated normal hearing, and that service connection for bilateral hearing loss had been denied in 2008, because no hearing loss was noted during active service or within the first post service year. 

The Board notes that none of the past examiners included consideration of the Veteran's lay testimony of having been exposed to acoustic trauma from artillery units firing over a bunker in Vietnam. Accordingly, it ordered examination that would consider this assertion.

In August 2013, the examiner reviewed the record and examined the Veteran. The examiner noted that the 1966 service induction examination and the 1969 discharge examination both show normal hearing bilaterally. An audiogram performed in conjunction with the examination showed hearing loss that meets the criteria for hearing loss at 38 C.F.R. § 3.385. Given the normal hearing at discharge, and no significant shift in thresholds from induction to discharge, in the examiner's opinion, hearing impairment was not least likely as not (less than 50/50 probability) caused by or aggravated by military noise exposure. The examiner explained that the current hearing loss was not related to service since the hearing loss did not begin during service, nor was there a significant change in hearing during service. The examiner also noted hearing loss did not exist prior to the Veteran's military service. A notation in the examination reflects that acoustic trauma in service was considered established.

Weighing the medical opinion evidence against the Veteran's statement as to continuity of symptomatology, the Board concludes that the testimony of the Veteran as to ongoing perceptible hearing loss since service is of equal probative weight in establishing whether there has been bilateral hearing loss since the incident in Vietnam that has worsened over the years. His testimony is not inconsistent with his Vietnam service which was noted in his service personnel records. 

Essentially, the Veteran's bilateral hearing loss disability cannot be satisfactorily disassociated from his active service. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and doubt is resolved in the Veteran's favor. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). As such, the Board finds that entitlement to service connection for bilateral hearing loss disability 
is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


